DETAILED ACTION
The present Office Action is responsive to the Amendment received on April 13, 2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
Claims 1-46 are canceled.
Claims 49-66 are new.
Claim Rejections - 35 USC § 112
The new matter rejection of claims 27, 28, 47, and 48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on January 13, 2022 is withdrawn in view of the Amendment received on April 13, 2022.
The rejection of claims 27 and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on January 13, 2022 is withdrawn in view of the Amendment received on April 13, 2022.
Claim Rejections - 35 USC § 103
The rejection of claims 1, 21, 22, 29, 40, 41, and 45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vallone et al. (Forensic Science International: Genetics 3, 2008, pages 42-45; IDS ref) in view of Mulero et al. (Journal of Forensic Sciences, January 2006, vol. 51, no. 1, pages 64-75) and Sinha et al. (J. Forensic Sci, September 2003, vol. 48, no. 5, pages 1-16), made in the Office Action mailed on January 13, 2022 is withdrawn in view of the Amendment received on April 13, 2022.
The rejection of claim 46 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vallone et al. (Forensic Science International: Genetics 3, 2008, pages 42-45; IDS ref) in view of Mulero et al. (Journal of Forensic Sciences, January 2006, vol. 51, no. 1, pages 64-75) and Sinha et al. (J. Forensic Sci, September 2003, vol. 48, no. 5, pages 1-16), as applied to claims 1, 21, 22, 29, 40, 41, and 45 above, and further in view of Zhong et al. (Electrophoresis, 2009, vol. 30, pages 1297-1305), made in the Office Action mailed on January 13, 2022 is withdrawn in view of the Amendment received on April 13, 2022.
The rejection of claims 30-35 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vallone et al. (Forensic Science International: Genetics 3, 2008, pages 42-45; IDS ref) in view of Mulero et al. (Journal of Forensic Sciences, January 2006, vol. 51, no. 1, pages 64-75) and Sinha et al. (J. Forensic Sci, September 2003, vol. 48, no. 5, pages 1-16), as applied to claims 1, 21, 22, 29, 40, 41, and 45 above, and further in view of Espy et al. (Clinical Microbiology, January 2006, vol. 19, no. 1, pages 165-256), made in the Office Action mailed on January 13, 2022 is withdrawn in view of the Amendment received on April 13, 2022.

Double Patenting
The rejection of claims 1, 21, 22, 29-35, 40, 41, 45, and 461 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No 8,580,505 (herein, “the ‘505 patent”) in view of Mulero et al. (Journal of Forensic Sciences, January 2006, vol. 51, no. 1, pages 64-75), made in the Office Action mailed on January 13, 2022 is withdrawn in view of the Amendment received on April 13, 2022.
Examiner’s Reasons for Allowance
	Claims are free of prior art as the amount of the antibody-bound Taq DNA polymerase claimed is not taught in the art.  While Mulero et al., in combination with Sinha et al. teach around 0.2 units/L of AmpliTaq® Gold DNA polymerase and a reasonable expectation of success at employing the same concentration with Platinum® Taq DNA polymerase (i.e., antibody-bound Taq DNA polymerase), the concentrations claimed are about 150% of the amount employed by Mulero et al. and more than 200% of the amount tested with AmpliTaq® Gold DNA polymerase by Sinha et al., and therefore, is deemed a concentration which would not have been considered within the optimizable range.  




Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 25, 2022
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
    

    
        1 On page 7 of Applicants’ response received on April 13, 2022, Applicants misstate that claims 1, 21-22, 29-35, 40-41, and 45-56 were rejected by the Office.  The Office rejected claims 1, 21, 22, 29-35, 40, 41, 45, and 46.